DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgement
2. The Preliminary Amendment filed on 11/20/2020 has been acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claim(s) 1-8 and 17-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirotkin et al. (Publication No. US 2019/0223078).
 	Regarding claim 1. Sirotkin teaches a processing method of an adaptation layer of an integrated access and backhaul node (Sirotkin, the Abstract), comprising:
 	determining, by the adaptation layer of the integrated access and backhaul node, a first node to which a received first data packet is to be transmitted (Sirotkin, Figure 6, pp [88]-[93], Figure 7, pp [116]-[119]); 
 	mapping, by the adaptation layer of the integrated access and backhaul node, the first data packet to a first bearer or channel between the integrated access and backhaul node and the first node (Sirotkin, Figures 8 and 9, pp [121]-[122]); 
 	wherein, the first node is one or more downstream integrated access and backhaul nodes relative to the integrated access and backhaul node or a User Equipment (UE) accessing the integrated access and backhaul node (Sirotkin, Figure 1C, pp [126]-[132]); 
 	or, the first node is one or more upstream integrated access and backhaul nodes relative to the integrated access Sirotkin, Figure 1C, pp [126]-[132]).
 	Regarding claim 5. Sirotkin teaches a transmission method of an integrated access and backhaul node (Sirotkin, the Abstract), comprising: 
 	receiving, by the integrated access and backhaul node, at least one second data packet transmitted by one or more second nodes (Sirotkin, Figure 6, pp [88]-[93], Figure 7, pp [116]-[119]); 
 	determining, by the integrated access and backhaul node, a third data packet according to the second data packet (Sirotkin, Figure 6, pp [88]-[93], Figure 7, pp [116]-[119]);
 	determining, by the integrated access and backhaul node, a second bearer or channel between the integrated access and backhaul node and a third node (Sirotkin, Figures 8 and 9, pp [121]-[122]; Figure 1C, pp [129]-[132]);
 	transmitting, by the integrated access and backhaul node, the third data packet to the third node over the second bearer or channel (Sirotkin, Figures 8 and 9, pp [121]-[122]); 
 	wherein, the second node is a downstream integrated access and backhaul node relative to the integrated access and Sirotkin, Figure 1C, pp [126]-[132]); 
 	or, the second node is an upstream integrated access and backhaul node relative to the integrated access and backhaul node or a donor node of the integrated access and backhaul node, the third node is a downstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a UE accessing the integrated access and backhaul node (Sirotkin, Figure 1C, pp [126]-[132]).
 	Regarding claim 2. Sirotkin teaches the processing method of the adaptation layer of the integrated access and backhaul node according to claim 1, further comprising: 
 	recovering, by the adaptation layer of the integrated access and backhaul node, data transmitted by a second node according to received data and a received serial number, wherein, the second node is one or more downstream integrated access and backhaul nodes relative to the integrated access and backhaul node or a UE accessing the integrated access and Sirotkin, Figure 1C, pp [121], [126]-[132]; and Figure 6, pp [77], [90]-[93]); 
 	or, the second node is one or more upstream integrated access and backhaul nodes relative to the integrated access and backhaul node or a donor node of the integrated access and backhaul node (Sirotkin, Figure 1C, pp [121], [126]-[132]; and Figure 6, pp [77], [90]-[93]).
 	Regarding claim 3. Sirotkin teaches the processing method of the adaptation layer of the integrated access and backhaul node according to claim 2, wherein the serial number is configured by an adaptation layer of the second node, or the serial number is a reused Protocol Data Unit (PDU) serial number in a Packet Data Convergence Protocol (PDCP) PDU transmitted by the UE (Sirotkin, Figure 6, pp [77], [90]-[93]).
 	Regarding claim 4. Sirotkin teaches the processing method of the adaptation layer of the integrated access and backhaul node according to claim 1, wherein header information of the adaptation layer of the integrated access and backhaul node (Sirotkin, Figure 6, pp [77], [90]-[93]) comprises one or more of following combinations: 
 	a first mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or channel of a downstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a bearer or channel of the UE (Sirotkin, Figure 9, pp [121], [139], [141]-[143]); 
 	a second mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or channel of an upstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a bearer or channel of a donor node of the integrated access and backhaul node (Sirotkin, Figure 9, pp [121], [139], [141]-[143]);
 	a UE identity (Sirotkin, pp [121], [139], [141]-[143]); 
 	a bearer identity or channel identity (Sirotkin, [141]-[143]); 
 	Quality of Service (QoS) information of a bearer or channel (Sirotkin, pp [139]-[143]); and 
 	routing information (Sirotkin, pp [139]-[143]).
 	Regarding claim 6. Sirotkin teaches the transmission method according to claim 5, wherein determining, by the 
 	determining, by the integrated access and backhaul node, the second bearer or channel between the integrated access and backhaul node and the third node according to Quality of Service (QoS) information of a bearer or channel of one or more UEs (Sirotkin, Figure 9, pp [121], [139], [141]-[143]).
 	Regarding claim 7. Sirotkin teaches the transmission method according to claim 5, wherein, the second data packet comprises: 
 	a fourth data packet and a fifth data packet, wherein the fourth data packet is transmitted by an upstream integrated access and backhaul node relative to the second node or a donor node of the second node or a downstream integrated access and backhaul node relative to the second node, the fifth data packet is transmitted by a UE accessing the second node (Sirotkin, Figure 8, pp [129]-[130]);
 	determining, by the integrated access and backhaul node, the third data packet according to the second data packet comprises: 
Sirotkin, Figure 8, pp [129]-[130]); 
 	or, recovering, by the integrated access and backhaul node, the fourth data packet, the fifth data packet and the sixth data packet according to the second data packet, and mapping, by the integrated access and backhaul node, the fourth data packet, the fifth data packet and the sixth data packet to the third data packet (Sirotkin, Figure 8, pp [129]-[130]; Figure 9, pp [121], [139], [141]-[143]); 
 	wherein the sixth data packet is a data packet transmitted by the UE accessing the integrated access and backhaul node (Sirotkin, Figure 8, pp [129]-[130]).
 	Regarding claim 8. Sirotkin teaches the transmission method according to claim 5, wherein header information of the second data packet or header information of the third data packet comprises one or more of following combinations: 
 	a first mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or Sirotkin, pp [121], [139], [141]-[143]); 
 	a second mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or channel of an upstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a bearer or channel of a donor node of the integrated access and backhaul node (Sirotkin, pp [121], [139], [141]-[143]);
 	a UE identity (Sirotkin, pp [121], [139], [141]-[143]);  
 	a bearer identity or channel identity (Sirotkin, [141]-[143]);
 	Quality of Service (QoS) information of a bearer or channel (Sirotkin, [141]-[143]); and
  	routing information (Sirotkin, [141]-[143]).
 	Regarding claim 17. Sirotkin teaches a communication device, comprising: 
 	a processor, a storage and a computer program stored on the storage and executed by the processor, wherein when the Sirotkin, [48], [74]).
 	Regarding claim 18. Sirotkin teaches a non-transitory computer readable storage medium storing a computer program, wherein when the computer program is executed by a processor, the processor implements the steps of the processing method of the adaptation layer of the integrated access and backhaul node according to claim 1 (Sirotkin, [48], [74]).
 	Regarding claim 19. Sirotkin teaches the communication device according to claim 17, wherein when the computer program is executed by the processor, the processor further implements following steps: 
 	recovering, by the adaptation layer of the integrated access and backhaul node, data transmitted by a second node according to received data and a received serial number, wherein, the second node is one or more downstream integrated access and backhaul nodes relative to the integrated access and backhaul node or a UE accessing the integrated access and backhaul node (Sirotkin, Figure 1C, pp [121], [126]-[132]; and Figure 6, pp [77], [90]-[93]); 
Sirotkin, Figure 1C, pp [121], [126]-[132]; and Figure 6, pp [77], [90]-[93]).
 	Regarding claim 20. Sirotkin teaches the communication device according to claim 19, wherein the serial number is configured by an adaptation layer of the second node, or the serial number is a reused Protocol Data Unit (PDU) serial number in a Packet Data Convergence Protocol (PDCP) PDU transmitted by the UE (Sirotkin, Figure 6, pp [77], [90]-[93]).
 	Regarding claim 21. Sirotkin teaches the communication device according to claim 17, wherein header information of the adaptation layer of the integrated access and backhaul node comprises one or more of following combinations: 
 	a first mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or channel of a downstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a bearer or channel of the UE (Sirotkin, pp [121], [139], [141]-[143]);   
Sirotkin, pp [121], [139], [141]-[143]); 
 	a UE identity (Sirotkin, pp [121], [139], [141]-[143]);   
 	a bearer identity or channel identity (Sirotkin, [141]-[143]); Quality of Service (QoS) information of a bearer or channel (Sirotkin, [141]-[143]); and routing information (Sirotkin, [141]-[143]).
 	Regarding claim 22. Sirotkin teaches a communication device, comprising: 
 	a processor, a storage and a computer program stored on the storage and executed by the processor, wherein when the computer program is executed by the processor, the processor implements the steps of the transmission method of the integrated access and backhaul node according to claim 5 (Sirotkin, [48], [74]).
 	Regarding claim 23. Sirotkin teaches the communication device according to claim 22, wherein determining, by the 
 	determining, by the integrated access and backhaul node, the second bearer or channel between the integrated access and backhaul node and the third node according to Quality of Service (QoS) information of a bearer or channel of one or more UEs (Sirotkin, [141]-[143]).
 	Regarding claim 24. Sirotkin teaches the communication device according to claim 22, wherein, the second data packet comprises: 
 	a fourth data packet and a fifth data packet, wherein the fourth data packet is transmitted by an upstream integrated access and backhaul node relative to the second node or a donor node of the second node or a downstream integrated access and backhaul node relative to the second node, the fifth data packet is transmitted by a UE accessing the second node (Sirotkin, Figure 8, pp [129]-[130]; Figure 9, pp [121], [139], [141]-[143]);
 	determining, by the integrated access and backhaul node, the third data packet according to the second data packet comprises: 
Sirotkin, Figure 8, pp [129]-[130]; Figure 9, pp [121], [139], [141]-[143]); 
 	or, recovering, by the integrated access and backhaul node, the fourth data packet, the fifth data packet and the sixth data packet according to the second data packet, and mapping, by the integrated access and backhaul node, the fourth data packet, the fifth data packet and the sixth data packet to the third data packet (Sirotkin, Figure 8, pp [129]-[130]; Figure 9, pp [121], [139], [141]-[143]);
 	wherein the sixth data packet is a data packet transmitted by the UE accessing the integrated access and backhaul node (Sirotkin, Figure 8, pp [129]-[130]; Figure 9, pp [121], [139], [141]-[143]).
 	Regarding claim 25. Sirotkin teaches the communication device according to claim 22, wherein header information of the second data packet or header information of the third data packet comprises one or more of following combinations: 
 	a first mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or channel of a downstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a bearer or channel of the UE (Sirotkin, pp [121], [139], [141]-[143]);
 	a second mapping relationship between a bearer or channel of the integrated access and backhaul node and a bearer or channel of an upstream integrated access and backhaul node relative to the integrated access and backhaul node and/or a bearer or channel of a donor node of the integrated access and backhaul node (Sirotkin, pp [121], [139], [141]-[143]);   
 	a UE identity (Sirotkin, pp [121], [139], [141]-[143]);   
 	a bearer identity or channel identity (Sirotkin, [141]-[143]); Quality of Service (QoS) information of a bearer or channel (Sirotkin, [141]-[143]); and 
 	routing information (Sirotkin, [141]-[143]).
 	Regarding claim 26. Sirotkin teaches a non-transitory computer readable storage medium storing a computer program, wherein when the computer program is executed by a processor, the processor implements the steps of the transmission method Sirotkin, [48], [74]).
6.  Related references:
 	Huang et al. (Publication No. US 2011/0235514) 
 	Hong et al. (Publication No. US 2020/0029384) 
 	Hampel et al. (Publication No. US 2019/0297529) 
 	Majmundar (Publication No. US 2019/0215055) 
 	Novlan et al. (Publication No. US 2018/0092139) 
 	Schwartz et al. (Publication No. US 2013/0336199) 
 	Teyeb et al. (Publication No. US 2019/0349834) 

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644